                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:21-CV-00150-GCM
 ANDRE ANTONIO DAVIS,

                 Plaintiff,

    v.                                                           ORDER

 JEFFERY PRESTON BEZOS,
 AMAZON.COM INC.,

                 Defendants.


         This matter is before the Court sua sponte. The pro se Plaintiff filed this Complaint on

April 6, 2021. This Complaint previously escaped frivolity review due to it having been filed

while the Court was preparing to transition and move its offices into the new wing of the Charles

R. Jonas Federal Building. The undersigned has now reviewed the Complaint, and it appears that

the Complaint is frivolous on its face and fails to state a claim upon which relief can be granted.

Accordingly,

         IT IS THEREFORE ORDERED that the Complaint is hereby dismissed with prejudice.




                                      Signed: June 23, 2021
